DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 03/01/2021 has been entered. Claims 1-2, 8, 10-11, 13-15, 17, 30, 39 and 52 have been amended. Accordingly, Claims 1-17, 30, 39 and 52 are currently pending. Claims 1 and 8 are now allowable and withdrawn Claims 17, 30, 39 and 52, which encompass all the limitation of the allowed Claims 1 and 8, are herein rejoined. 

Withdrawn Rejections
	Claims 1 and 8 have been amended to comply with the written description and thus the 112(a) rejection of Claims 1-16 has been withdrawn.
	Claims 11-15 have been amended to obviate the indefinite languages. Accordingly, the 112(b) rejection of Claims 11-15 has been withdrawn.
	Claim 1 has been amended by incorporating the allowable subject matter of previously presented Claim 10. Hence, the 103 rejection of Claims 1-7, 9 and 16 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS
	Claim 52, line 3 from last – the number “1” has been replaced by - - 8 - -.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul D. Tietz on 03/11/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art has been set forth in the last Office Action, Eichler (Eichler, K. et al. Patent number US4,935,561) and Nguyen (Nguyen, P. H. et al. Patent number US5,283,041)
Eichler teaches a method for regenerating zeolite containing heterogeneous catalyst, an isomerization catalyst, by passing oxygen-containing gas or air-containing gas over the catalyst at a temperature of between 300º C and 650º C (col. 5, lines 35-43). The catalyst in Eichler is used to isomerize chlorotoluene and dichlorotoluene. Tables 3-4 shows the contents of the product that results from the isomerization of 2,4-dichlorotoluene and comprises chlorinated aromatic compounds as follows:

    PNG
    media_image1.png
    398
    1103
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    438
    1090
    media_image2.png
    Greyscale

The catalyst before regeneration necessarily comprises the above chlorinated aromatic compounds and that after regeneration process, a portion of the chlorinated aromatic compounds are necessarily desorbed as regeneration effluent.
Furthermore, Nguyen teaches a process of catalytic destruction of halogenated organic compounds contained in waste gas stream by contacting the halogenated organic compounds with oxidation catalyst comprising vanadium oxide, zirconium oxide and at least one oxide of manganese, cerium or cobalt to produce carbon dioxide, water and HCl. Thus contacting Eichler’s desorbed chlorinated aromatic compound with Nguyen’s metal oxide catalyst, a skilled artisan would have a reasonable expectation of success in producing carbon dioxide, water and HCl.

Furthermore, the closest prior art references fail to teach or suggest that the oxidation catalyst is supported on the heterogeneous catalyst comprising zeolite as in Claim 8. Eicher teaches that the zeolite is the active component of the catalyst to isomerize chlorotoluene and dichlorotoluene. Thus, a skilled artisan would not have been motivated to use the methods of Eicher and use zeolite as a support as instantly claimed.
In view of the foregoing, the catalyst regeneration process of Claims 1 and 8 and production process of Claims 17, 30, 39 and 52 (which incorporate all the limitations of Claims 1 and 8) are deemed novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-17, 30, 39 and 52 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622